Citation Nr: 1501345	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-11 685	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to an effective date prior to June 14, 2005 for the award of service connection for anxiety disorder.

4.  Entitlement to an effective date prior to May 16, 2011 for the award of a 10 percent rating for bilateral hearing loss.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney
ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to December 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The issues seeking increased ratings for anxiety disorder, bilateral hearing loss and tinnitus, an earlier effective date for the award of a 10 percent rating for bilateral hearing loss and a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

The Veteran's initial claim seeking service connection for a psychiatric disability was received by VA on June 14, 2005.


CONCLUSION OF LAW

An effective date prior to June 14, 2005 for the award of service connection for anxiety disorder is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400(b)(2) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in January and May 2006, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  [The Board observes that throughout this appeal, the Veteran has been represented by an attorney who is presumed to be familiar with the governing legal criteria.]

The Veteran's private and VA medical records have been secured.  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Accordingly, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's initial claim seeking service connection for a psychiatric disability was received on June 14, 2005.

An April 2010 rating decision granted service connection for anxiety disorder, rated 30 percent, effective June 14, 2005.

The Veteran's notice of disagreement with the effective date and rating assigned for his anxiety disorder was received on May 16, 2011.  

	Earlier effective date-service connection 

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

The Veteran submitted his initial claim seeking service connection for a psychiatric disability on June 14, 2005.  The RO denied the claim in July 2006, and the Veteran filed a timely notice of disagreement.  In September 2009, the Board remanded the claim for additional development.  An April 2010 rating decision awarded him service connection for anxiety disorder, rated 30 percent, effective June 14, 2005.

The record does not show (and the Veteran has not alleged) that the Veteran filed a claim seeking service connection for a psychiatric disability prior to April 14, 2005.  Under the governing law (outlined above), there is no legal basis for awarding an earlier effective date for the award of service connection for a psychiatric disability given the undisputed facts presented.  The Veteran has not stated why he believes an earlier effective date is warranted; nor has his attorney articulated any valid legal theory of entitlement to this benefit sought (He merely asserts (without explanation) that the Veteran is "entitled" to an earlier effective date.).  The law is clearly dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking an effective date prior to June 14, 2005 for the award of service connection for anxiety disorder is denied.


REMAND

Regarding the claims seeking increased ratings for hearing loss, tinnitus and anxiety, and a TDIU rating, a November 2014 Board letter advised the Veteran that the Board had received additional evidence he submitted in July 2014 which had not been considered by the AOJ.  He was advised that he had 45 days to respond with a waiver of AOJ consideration of such evidence, and that if he did not do so, the Board would assume he did not want to have his appeal decided by the Board at this time, leading the case to be remanded for AOJ initial review of the additional evidence.  He did not respond.  Due process requires a remand in accordance with the November 2014 Board letter.  

Regarding the claim seeking an effective date prior to May 16, 2011 for the award of a 10 percent rating for bilateral hearing loss, when the Veteran was seen in a VA outpatient clinic in January 2011, it was noted that audiometry had revealed a significant decrease in hearing thresholds compared to a March 2008 audiogram.  However, a copy of the January 2011 audiogram or a report of conversion of findings to numerical values is not in the record.  The RO's rating decision that increased to 10 percent the rating for the Veteran's hearing loss does not clearly express the basis for the assignment of the effective date challenged (and clarification will be needed on remand).  Potentially, January 2011 audiometry could provide a basis for an effective date prior to May 16, 2011 (if the AOJ finds a claim for increase was filed between January and May 16 2012).  

The case is REMANDED for the following:

1.  The AOJ should obtain and associate with the record the May 2011 VA audiometric test.

2.  The AOJ should review the additional evidence submitted by the Veteran, arrange for any further development indicated and readjudicate the claims remanded.  With the readjudication of the earlier effective date for a 10 percent rating for hearing loss claim the AOJ must provide a detailed explanation of the basis for the May 16, 2011 date currently assigned, e.g., whether it was based on the date a claim for an increased rating for hearing loss was received (if so identify the claim), the date entitlement to an increased rating was factually shown (if so, identify the clinical record showing the increase), etc.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


